Citation Nr: 0329562	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly pension based on the need 
for special aid and attendance.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1967 to 
January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO), which 
denied entitlement to service connection for PTSD and 
proposed to discontinue entitlement to special monthly 
pension based on the need for aid and attendance.


REMAND

The veteran was advised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) by June 2001 letter.  In 
a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), Court 
of Appeals invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court of Appeals made a conclusion similar 
to the one reached in Disabled American Veterans, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court of Appeals found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, when providing the veteran 
with notice as required by the VCAA, the RO must explain to 
the veteran that a full year is allowed to respond to a VCAA 
notice.

Additional development must be accomplished before the 
veteran's claim of service connection for PTSD is 
adjudicated.  The RO must obtain stressor information from 
the veteran and information regarding unit assignments in 
Vietnam as well as schedule a VA psychiatric examination if 
credible supporting information regarding his alleged 
stressors is received.  The Board is aware that the veteran 
cannot recall exact dates.  He should be asked, however, to 
provide information regarding specific stressful incidents in 
Vietnam.

With respect to the matter of special monthly pension, the 
veteran is to be afforded an additional VA medical 
examination.  In the May 2002 VA medical examination report, 
the examiner stated that it was difficult to assess the 
veteran's capabilities in the presence of his spouse.  An 
accurate portrait of the veteran's state of functioning must 
be secured before a decision is rendered on this issue.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for all 
private health care providers, if any, 
who may possess additional records 
pertinent to his PTSD claim.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.  All requests for 
records and responses received should be 
associated with the claims file.

3.  The RO should also ensure that all VA 
treatment records that pertain to a 
psychiatric disorder are associated with 
the claims file.

4.  The veteran should be asked to 
recount specific stressful events that 
took place while he was stationed in 
Vietnam.

5.  Next, the RO should review the file 
and prepare a summary of the veteran's 
claimed stressors.  The summary and all 
associated documents, to include the 
veteran's DD Forms 214 and service 
personnel records (DA 201) and his 
stressor statement should be sent to U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged inservice 
stressors, including unit histories.

6.  Thereafter, if, and only if, the RO 
determines that there are one or more 
valid in-service stressors established by 
the record, the RO should schedule the 
veteran for a VA psychiatric examination 
to authoritatively establish whether the 
veteran has PTSD which is attributable to 
in-service stressor(s).  It is critical 
that any examiner review the veteran's 
claims file so that an informed medical 
judgment can be made.  The examiner 
should be requested to clarify whether a 
diagnosis of PTSD, or another psychiatric 
disorder if any, conforms to the DSM-IV 
criteria for that disorder and, if 
present, whether it is as likely as not 
related to the veteran's verified 
stressors in service.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50% or more) that 
any currently-diagnosed mental disorder 
is a result of service.  A rationale for 
this opinion should be provided.

7.  The RO should also schedule the 
veteran for an aid and attendance or 
housebound medical examination.  The 
examiner is asked to assess whether the 
veteran is capable of functioning 
independently in the activities of daily 
living.  In this regard, the examiner 
should review the veteran's hearing 
testimony of November 2002 and obtain as 
much information as possible directly 
from the veteran to make his 
determination.  A rationale for all 
conclusions should be provided.

8.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need not take action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




